Citation Nr: 0702932	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on March 27, 2004, at Gulf 
Coast Hospital.








ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1980 to March 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, July 2004, and August 2004 
decisions of the Department of Veterans Affairs (VA) Medical 
Center (MC) in Bay Pines, Florida, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran received medical care at Gulf Coast Hospital 
from March 27, 2004, to March 28, 2004.

2.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

3.  A VA facility was not feasibly available at the time the 
veteran received treatment at Gulf Coast Hospital on March 
27, 2004. 

4.  The veteran's condition was of such a nature that a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on March 27, 
2004, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Under the VCAA, first, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b)(2) (2005).  Second, VA has a duty to 
notify the claimant as to any information and evidence needed 
to substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2005); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c) (2006).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the fully favorable decision, discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the veteran is moot or 
represents harmless error.  As to additional notice regarding 
the effective date to be assigned, the RO will address this 
matter in effectuating the award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran requests payment or reimbursement of unauthorized 
medical expenses for emergency treatment at Gulf Coast 
Hospital on March 27, 2004.  Records from Gulf Coast Hospital 
indicate that the veteran was admitted to the emergency 
department with complaints of shortness of breath, dizziness, 
and chest pain.  A chest x-ray and electrocardiogram were 
both performed, which were noted as normal upon admittance.  
The veteran was admitted to the hospital for observation and 
further testing involving creatine phosphokinase levels, 
thyroid levels, and basic metabolic profile.  Upon discharge, 
the veteran was diagnosed with generalized weakness and acute 
chest pain.

It is not contended or shown that the veteran has established 
service connection for the disability for which she received 
medical care on March 27, 2004, at Gulf Coast Hospital; 
therefore, payment or reimbursement for private medical care 
provided on March 27, 2004, is not permitted under the 
provisions of  38 U.S.C.A. § 1728.  Payment or reimbursement 
for emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008 (2006).

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment  
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24- 
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

The veteran's claim was denied by VAMC on the basis that VA 
facilities were feasibly available to provide the necessary 
care, and a prudent layperson would not have reasonably 
viewed the visit as an emergency or thought that a delay in 
seeking immediate attention would have been hazardous to life 
or health.  In reaching the decision, VAMC relied on a 
physician's statement who indicated the veteran's condition 
was not serious and she exhibited no acute conditions on the 
date of service.  The physician further added that VA 
facilities were available to provide nonemergent medical 
treatment.

The veteran contends that no VA facility was feasibly 
available.  She explained in her December 2004 personal 
statement that on March 27, 2004, while at work, she had 
discomfort in her chest and shortness of breath.  The veteran 
stated that emergency medical services (EMS) were called to 
her place of employment, and she agreed to be transported to 
Gulf Coast Hospital, not knowing that it was a private 
hospital.  She stated that the outpatient VA facility in Fort 
Myers is closed on weekends and the closest VAMC, located in 
St. Petersburg, Florida, is two hours away from her home.  
The veteran asserts that given the emergent nature of her 
symptoms, she could not await transport to the nearest VA 
facility.

Although the only evidence of record concerning the distance 
to the nearest VA facility was the veteran's own contention, 
the VAMC did not provide specific evidence to the contrary in 
its determination that VA facilities were feasibly available.  
Thus, the Board finds the veteran's contention persuasive.

Under  C.F.R. § 17.1002, one of the regulations implementing 
38 U.S.C.A. § 1725, emergency services exist where treatment 
is for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).  See also Hennessey v. 
Brown, 7 Vet. App. 143, 147 (1994) (defining a medical 
emergency as a sudden, generally unexpected occurrence or set 
of circumstances demanding immediate action).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of
In this case, the veteran stated that she had chest pains for 
over an hour and shortness of breath for an hour prior to EMS 
arriving at her job.  Upon admission, the physician noted 
that the veteran was having retrosternal chest pain.  She was 
admitted to the hospital, and cardiology work-ups with 
cardiac enzymes were performed every eight hours.  The 
veteran was discharged in medically stable condition on March 
28, 2004, with a diagnosis of atypical chest pain.  

The Board concedes that a prudent lay person would consider 
the veteran's chest pain to be an emergent medical condition.  
This is further supported by the September 2004 nurse's 
report concerning the veteran's condition.  The nurse stated 
that the veteran arrived to Gulf Coast Hospital emergency 
room on March 27, 2004, with complaints of chest pain, 
dizziness, and shortness of breath.  She was admitted to 
telemetry for evaluation and treatment, and was discharged in 
medically stable condition on March 28, 2004.  The nurse 
concluded that the veteran was treated for an emergent 
medical condition.  The Board notes that the VAMC relied on a 
June 2004 physician's statement which stated that emergency 
room documentation made no mention of chest pain.  The 
physician further added that there is no indication that the 
veteran had any serious, acute conditions on the date of 
service.  The Board considers this to be competent medical 
evidence; however, there is significant documentation to 
conclude the veteran's condition upon admittance was of an 
emergent nature.  The probative medical evidence including 
the veteran's statements clearly outweigh the physician's 
conclusory statements concerning whether the veteran had any 
serious condition on the date of service and VAMC 
feasibility.  

In sum, the Board finds that the veteran meets the criteria 
for payment or reimbursement of unauthorized medical expenses 
resulting from her emergency treatment on March 27, 2004, 
because the preponderance of evidence shows that the 
treatment was for symptoms perceived to be so serious as to 
require immediate medical attention to avoid serious 
impairment and a VA facility was not available.  As such, the 
benefit sought on appeal is granted.

The Board is cognizant that at some point during her stay, 
she became stable; however, a determination of that point 
cannot be made on the evidence currently of record.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Gulf Coast Hospital is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


